 Case 4:20-cv-02104 Document 18-9 Filed on 07/17/20 in TXSD Page 1 of 4
                                                                                            Exhibit 1-7, p. 1




July 8, 2020



James Dickey, State Chairman
Alma Jackson, State Vice-Chairman
Kyle Whatley, Executive Director
Republican Party of Texas
211 E. 7th St. #915
Austin, TX 78701


Re: Notice of Termination of License Agreement #6780 Due to an Occurrence of
Force Majeure


Dear Mr. Dickey, Ms. Jackson, and Mr. Whatley,

Due to the unprecedented scope and severity of the COVID-19 epidemic in Houston,
compounded by mounting scientific evidence of the significant risks posed by assembling
a large indoor event, Houston First Corporation must, effective immediately by this notice,
terminate the License Agreement with the Republican Party of Texas for the 2020 Texas
Republican Convention at the George R. Brown Convention Center.

Section 12 of the Terms and Conditions portion of the License Agreement provides, in
pertinent part, that either party may terminate the agreement or suspend its obligations
due to Force Majeure to the extent that such occurrence is beyond the reasonable control
of the party whose performance is affected. In the same section, the term “Force Majeure”
is defined to include “epidemics in the City of Houston”, as well as emergency
governmental declarations and other occurrences of like nature; the Second Amendment
to the License Agreement clarified that the term includes “pandemics affecting Houston or
preventing use and occupancy of the [George R. Brown Convention Center]; and orders
materially and substantially restricting the size of gatherings at the facility”.

Houston has experienced a significant increase in confirmed COVID-19 cases since
Memorial Day Weekend, straining the availability of healthcare resources, and there is no
indication that the current crisis will slow or reverse course in the coming weeks. We are
also aware of powerful statements made by the Texas Medical Association, Greater
Houston Partnership, and Houston First Corporation Chairman David Mincberg urging the
Republican Party of Texas to consider the inherent risks of holding an in-person function
expected to draw an estimated 6,000 participants, given current conditions in Harris
County.

Dr. David Persse, in a July 7, 2020 letter to City of Houston Mayor Sylvester Turner and
Houston First Corporation President & CEO Brenda Bazan, a copy of which is attached
for your reference, makes clear factually that Houston is facing a frightening and
unparalleled escalation of COVID-19 cases and that a large July event at the George R.

           Houston First Corporation • 701 Avenida de las Americas, Ste. 200 • Houston, Texas 77010

                                          www.HoustonFirst.com
 Case 4:20-cv-02104 Document 18-9 Filed on 07/17/20 in TXSD Page 2 of 4
                                                                                              Exhibit 1-7, p. 2


Brown Convention Center represents a “clear and present danger to the health and well-
being of convention attendees, workers, local hotel and restaurant owners and
Houstonians”. Equally alarming, emerging scientific evidence reported to the World Health
Organization indicates that airborne transmission of the virus may be a significant factor
in the pandemic (See https://www.nytimes.com/2020/07/04/health/239-experts-with-one-
big-claim-the-coronavirus-is-airborne.html).

The COVID-19 outbreak, its consequences, and efforts by governmental authorities and
public health officials to control the spread of the disease based on the best scientific
evidence available have negatively affected our ability to host the 2020 Texas Republican
Convention at the George R. Brown Convention Center. The foregoing events constitute,
individually and in the aggregate, a condition of force majeure under the terms of our
agreement with the Republican Party of Texas, thereby allowing Houston First Corporation
the right to terminate and excusing our performance under the terms of the agreement.

Thank you for your understanding during this difficult period and due regard for the health,
safety and welfare of your attendees and our community.

Sincerely,




David M. Mincberg
Chair of the Board of Directors




Brenda W. Bazan
President & CEO




             Houston First Corporation • 701 Avenida de las Americas, Ste. 200 • Houston, Texas 77010

                                            www.HoustonFirst.com
Case 4:20-cv-02104 Document 18-9 Filed on 07/17/20 in TXSD Page 3 of 4
                                                                                         Exhibit 1-7, p. 3




        Houston First Corporation • 701 Avenida de las Americas, Ste. 200 • Houston, Texas 77010

                                       www.HoustonFirst.com
Case 4:20-cv-02104 Document 18-9 Filed on 07/17/20 in TXSD Page 4 of 4
                                                                                         Exhibit 1-7, p. 4




        Houston First Corporation • 701 Avenida de las Americas, Ste. 200 • Houston, Texas 77010

                                       www.HoustonFirst.com
